Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Patent Trial and Appeal Board decision mailed on 18 March 2021.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 13 December 2019, and pages 2-3, filed 3 June 2020, have been fully considered and are persuasive.  The rejection of claims 1-9 and 14-20 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 16 August 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,183,344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.   Claims 1 and 14 are the independent claims.
The following is an examiner’s statement of reasons for allowance: 

Suffice it to say, the patent to Hougen does not disclose “a pilot pin assembly slidably receivable within a tool bit of a drill press” as claimed in independent claims 1 and 14, and as such does not anticipate the instant invention as disclosed in independent claim 1 and 14.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Hougen, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8 July 2021